Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 January 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard Taylor, Registration No. 50,376 on 28 January 2022.

The application has been amended as follows: 
To claim 1: 
At line 12, replace “the write commands; and” with “the write commands queued in the command queue; and”. 
At line 13, replace “a normal” with “the normal”. 
To claim 7: 
At lines 1-3, replace “processor processes the write commands queued in the command queue and the interface queue in the cache program mode when the sequential workload is detected.” with “processor processes, in the cache program mode when the sequential workload is detected, the write commands queued in the command queue and the interface queue.”
To claim 10: 
At lines 4-5, replace “a first write command” with “the first write command”.
At lines 6-7, replace “a second write command” with “the second write command”. 
To claim 11: 
At line 12, delete “the” between “processing” and “write commands”. 
At line 16, replace “representing” with “represents”. 
At line 20, replace “a second threshold” with “the second threshold”. 
At line 21, replace “indicating” with “indicates”. 
To claim 13: 
At line 4, replace “a program operation on the first write command” with “a program operation for the first write command”. 
At line 7, replace “the program operation on the first write command” with “the program operation for the first write command”. 
To claim 14: 
At line 4, replace “a program operation on the first write command” with “a program operation for the first write command”. 
At line 7, replace “the program operation on the first write command” with “the program operation for the first write command”. 
To claim 20: 
At line 3, replace “the memory queue” with “the interface queue”. 

Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed as amended by Examiner’s Amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art does not teach “a mode manager circuit configured to switch from the cache program mode to a normal program mode in response to the mixed workload being detected, wherein the workload circuit resets, when the workload circuit receives a read command, a write count representing a number of the write commands queued in the interface queue, and wherein, when the write count is greater than a second threshold value in the normal program mode, the workload circuit detects a sequential workload indicating that a select group of received commands are all write commands” because the closest prior art (Shergill) teaches that the normal program mode and cache program modes are switched between based on a read queue depth and therefore does not need to reset a write count when the workload circuit receives a read command because it tracks separate read queue and write queue depths that are not reset. Accordingly, it would not have been obvious for one of ordinary skill in the art to modify the prior art to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139